DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 8/1/2022 has been entered.
Claims 1-8 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, line 2 recites “said buffer members are made of a flexible material” however, it is unclear as to whether or not this “flexible material” is referring to the same “flexible material” that is defined in Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (US PGPUB 2018/0126528), in view of Kuraishi (US PGPUB 2015/0295472).

Regarding Claim 1, Pomeroy discloses a pneumatic electric nail gun (10; Figure 1) comprising: 
a muzzle unit (unit including housing 82 and nosepiece/muzzle as shown in “Annotated View of Figures 1, 3 and 6” below) in that surrounds a striking axis (34; see Figure 3) and that is adapted for loading a nail (32); 
a cylinder unit (18, 22; Figure 3) that includes a striking cylinder (22) having a first end that is connected to the muzzle unit (82; as shown in Figure 3), and a second end (see “Annotated View of Figures 1, 3 and 6” below) that is opposite to the first end from the muzzle unit (82) along the striking axis (34), and
a piston rod subunit (26, 30) extending from the striking cylinder (22) into the muzzle unit (82 as shown), and movable relative to the striking cylinder (22) along the striking axis (34) by an air pressure in a space between the piston rod subunit (26, 30) and the second end of the striking cylinder (22; Para. 0029) from a standby position (i.e. Figures 3 and 12A), where a top end of the piston rod subunit (26, 30) is adjacent to the second end of the striking cylinder (22 as shown), to a nail-striking position (i.e. 12B), where the top end of the piston rod subunit (26, 30) is moved away from the second end of the striking cylinder (22) and where the piston rod subunit (26, 30) is adapted to strike the nail (32; see Paras. 0043-0045 for operation between the positions); 
an electric unit (lifter assembly 42, motor 46, and transmission 74; see Figure 6) that is connected to the muzzle unit (via 82; Para. 0032) for driving movement of the piston rod subunit (26, 30) from the nail-striking position (Figure 12B) to the standby position (Figures 12A), and simultaneously increasing the air pressure in the space between the piston rod subunit (26, 30) and the second end of the striking cylinder (22; Para. 0029); and 
a connecting unit (“Annotated View of Figures 1, 3 and 6” below) that includes a plurality of fasteners (as shown) extending through the electric unit (42, 46, 74) and securing the electric unit (42, 46, 74) to the muzzle unit (via 82; Para. 0032).

    PNG
    media_image1.png
    739
    811
    media_image1.png
    Greyscale

Annotated View of Figures 1, 3 and 6

	However, Pomeroy fails to disclose a plurality of buffer members, each of the buffer members being made of a flexible material surrounding a respective one of the fasteners and directly filling a space between the respective one of the fasteners, the electric unit (42, 46, 74) and the muzzle unit (82) for shock absorption.
	Attention can be brought to the teachings of Kuraishi which includes a motorized device (10; Figure 1) which comprises a motorized cooling fan unit (20) attached thereto via a connecting unit (40, 50, 60, 70; Figure 3) which comprises multiple fasteners (bolts 70) and a plurality of buffer members (60), each of the buffer members being made of a flexible material (i.e. rubber; Para. 0042) surrounding a respective one of the fasteners (70) and directly filling a space between the respective one of the fasteners (70), the cooling fan unit (20 which includes plate 50) and the device (10 which includes plate 40) for shock absorption (see Figure 3; Paras. 0049-0052; note the “Response to Arguments” section below).
	The use of vibration/shock dampening elements in power tools and other motorized devices is well known. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated buffer members as taught by Kuraishi into the connecting unit of Pomeroy. By modifying Pomeroy in this manner, damage to the motor and/or other components of the electric unit due to vibration can be prevented or suppressed as taught by Kuraishi (see Para. 0052-0053).

Regarding Claim 2, Pomeroy, as modified, discloses the piston rod subunit (26, 30) has a plurality of spaced-apart engaging teeth (66); and the electric unit (42, 46, 74) includes a lifting gear (lifter 98) that is rotatably mounted in the muzzle unit (82 and nosepiece/muzzle) and that is detachably engaged with the engaging teeth (66 via 102) such that rotation of the lifting gear (98) drives the movement of the piston rod subunit (26, 30) along the striking axis (34) toward the standby position, and a speed reduction subunit (transmission 74; note that it can be reasonably implied that the gearbox 74 is a speed reduction unit as one would readily need to decrease speed from the motor and increase torque to lift the driver blade) that is fastened to the muzzle unit (82) by the fasteners (as shown above), and that is engaged with the lifting gear (98) for driving the rotation thereof (via pinion 78; Figure 12A; Para. 0032).

Regarding Claim 3, Pomeroy, as modified, discloses the lifting gear (98) is rotatable about a rotary axis (100) skew to the striking axis (34; see Figure 12A); and the speed reduction subunit (74) includes a casing (see Figures 5-6) connected to the muzzle unit (82; Para. 0032), each of the fasteners extending through the casing in a direction of the rotary axis (as shown; see Figure 6 as the fasteners extend in the same direction as the rotary axis) and fastening the speed reduction subunit (74) to the muzzle unit (82), a reduction gear set movably mounted in the casing (of 74; note again that it can be reasonably implied that the gearbox 74 is a speed reduction unit as one would readily need to decrease speed from the motor and increase torque to lift the driver blade), a rotary shaft (shown in Figure 9) extending along the rotary axis (100), connected coaxially to the lifting gear (98), and engaged with the reduction gear set (74 via 78 and 94; see Para. 0032), and a motor (46) connected to the reduction gear set (Para. 0032) such that the reduction gear set (74) transmit an output power of the motor (46) to the rotary shaft (of 98) to thereby driving the rotation of the lifting gear (98; Para. 0032).

Regarding Claim 4, Pomeroy, as modified, discloses:
-the muzzle unit (82) is formed with a plurality of screw holes extending in the direction of the rotary axis (see Figure 6 which clearly shows screws that are fastened to housing 82 of the muzzle unit which therefore must have forms of screw holes; note also the connecting unit taught by Kuraishi above); 
the casing of the speed reduction subunit (74) is formed with a plurality of through holes extending in the direction of the rotary axis (100; see Figure 6), registered respectively with the screw holes (of 82, and receiving respectively the buffer members (60 of Kuraishi); and
 each of the fasteners (as shown) has a rod portion extending through a respective one of the through holes (as shown in Figure 6), surrounded by the respective one of the buffer members (60 of Kuraishi), and threadedly engaged with a respective one of the screw holes (of 82), and a head portion (shown in Figure 6) connected to an end of the rod portion that is distal from the respective one of the screw holes (of 82), and abutting against the respective one of the buffer members (60 of Kuraishi; note that given the attachment of the transmission portion 74 to the housing 82 described in Para. 0032 and the screws clearly depicted in Figure 6 it is clear that the fasteners of Pomeroy as modified to include buffer members taught by Kuraishi would readily lead to the claimed arrangement).

Regarding Claim 5, Pomeroy, as modified, discloses each of the buffer members (60 of Kuraishi) has a main body (See Figure 6 of Kuraishi) that is formed with a receiving hole which fittingly receives the rod portion of the respective one of the fasteners (70 of Kuraishi; see Figure 3 of Kuraishi), a contour of a cross section of the main body of each of the buffer members (60) perpendicular to the direction of the rotary axis (100 of Pomeroy) being a circle (see Para. 0039 of Kuraishi which discloses the main body being tubular and therefore comprising a circular cross section).

Regarding Claim 6, Pomeroy, as modified, discloses the electric unit (42, 46, 74) includes a speed reduction subunit (74; note that it can be reasonably implied that the gearbox 74 is a speed reduction unit as one would readily want to decrease speed from the motor and increase torque to lift the driver blade) that is formed with a plurality of through holes (depicted in Figure 6) extending in a direction of a rotary axis (100) which is skew to the striking axis (34 as shown), each of the buffer members (60 Kuraishi; see above) of being received in a respective one of the through holes (of 74), and having a length in the direction of the rotary axis (100) that is greater than a length of the respective one of the through holes (see Figure 3 of Kuraishi which clearly shows the buffer member 60 being longer than the through hole of the plate 50 and when incorporated into Pomeroy, it is reasonable to assume that the buffer member would be longer than the through holes of the casing of 74 of Pomeroy).
 
Regarding Claim 7, Pomeroy, as modified, discloses the buffer members (60 Kuraishi; see above) are made of a flexible material of silicon rubber (see Para. 0042 of Kuraishi) .

Regarding Claim 8, Pomeroy, as modified, discloses when the piston rod subunit (26, 30) is at the nail-striking position (Figure 12B), the space between the piston rod subunit (26, 30) and the second end of the striking cylinder (22 see above) has a maximum volume (note that when the piston rod subunit is at its lowest position as shown in Figures 12B it will be furthest from the top of the tool and therefore the space will be at its largest) and when the piston rod subunit (26, 30) is at the standby position (Figures 3 and 12A), the space between the piston rod subunit (26, 30) and the second end of the striking cylinder (22) has a minimum volume (the end of compression per Para. 0029; note Para. 0043 which describes such top position).


Alternatively, Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (US PGPUB 2018/0126528), in view of Kuraishi (US PGPUB 2015/0295472), as applied to Claim 1, and in further view of Komazaki (US PGPUB 2018/0036870).
Alternatively, regarding Claims 2-6, assuming arguendo that the transmission (74) of the electric unit (42 ,46, 74) cannot be reasonably implied as a speed reduction subunit, in which the examiner does not concede to, attention can be brought to the teachings of Komazaki which teaches a similar pneumatic electric nail gun (201; Figure 1) which includes an electric unit comprising a motor (13) in a motor housing (17) and a speed reduction subunit (27, 234), attached to a muzzle unit (254), which provides force of the motor (13) to a drive shaft (234; Para. 0033), wherein the speed reduction subunit (27, 234) includes a casing (233) connected to the muzzle unit (254 as shown), a reduction gear set (27; “a planetary gear mechanism”) movably mounted in the casing (233; Para. 0033) and a rotary shaft (234) extending along a rotary axis connected coaxially to a lifting gear (238; Figure 3), and engaged with the reduction gear set (27; Para. 0033), and the motor (13) connected to the reduction gear set (Para. 0033) such that the reduction gear set (27) transmit an output power of the motor (13) to the rotary shaft (234) to thereby driving the rotation of the lifting gear (238; Para. 0033).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Pomeroy by incorporating a speed reduction subunit as taught by Komazaki into the transmission of Pomeroy. By modifying Pomeroy in this manner, the speed of the motor can be reduced in order to increase the torque and convert rotational motion into translational motion to lift the driver blade thereof. 

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
	Regarding Applicant’s arguments on Pages 8-9 of REMARKS that:

    PNG
    media_image2.png
    270
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    590
    media_image3.png
    Greyscale

	Examiner respectfully asserts that the vibration proof member (60) of Kuraishi can be readily viewed as surrounding the bolt (70) as the bolt is inserted within the member (60) per Para. 0044. and therefore, even though the rubber/vibration proof member (60) of Kuraishi is not necessarily in direct contact with the fastener, it still can be reasonably viewed as surrounding the fastener/bolt (70). 
	Further, with respect to the argument “2)” outlined above, it must be noted that although the vibration proof member (60) of Kuraishi is not disclosed as in direct physical contact with the bolt,  this feature is not readily claimed. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc., 7 USPQ2d 1064. In this instance the vibration-proof member (60) of Kuraishi clearly directly fills a space between the respective fastener and the two units in which it connects which in Kuraishi is the cooling fan unit (20 which includes plate 50) and the device (10 which includes plate 40). Merely because the sleeve also fills a portion of the entire space or a different “space” does not preclude the interpretation that the vibration-proof member fills a space between the respective fastener and the two units. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
	-Vippach (US PGPUB 2021/0324932), Antoine (US Patent 6,227,784), Sikula (US Patent 4,067,531) and Sihon (US Patent 5,397,206) disclose a buffer members disposed around fasteners and between the fasteners and the two bodies. 
	-Masterson (US PGPUB 2004/0113339) discloses several examples of fasteners for two bodies comprising flexible buffer members surrounding the fasteners and disposed between the fasteners and the bodies. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/23/2022